McClain, J.
This is an appeal from the action of the lower court in approving the final report of the administrator of the estate of C. D. Lester, deceased, and overruling objections thereto made by some of the persons entitled to distributive shares in said estate. The nature of the controversy among the persons claiming distributive shares is fully explained in Johnson v. Bodine, 108 Iowa, 594, which was an action for the partition of real estate among the same claimants. The objection now made is to the distribution to Phoebe J. Flint of a share in the estate. The case as at present presented differs only from that presented on the former appeal relating to the distribution of real property in this: that in the present proceeding parol evidence was offered in the lower court for the purpose of showing the intention with which C. D. Lester used the words “heir at law” in his will; appellant contending that the term “heir” is of uncertain meaning, and may be explained by parol evidence of contemporaneous declarations of testator as to the persons whom he intended to designate. The lower court rightly rejected this evidence. While it may be true that the word’ “heir” is subject to explanation or qualification, the explaining and qualifying language must be found in the instrument itself. The term “heirs at laiv,” not explained or qualified by other language in the will, has a perfectly definite meaning, which cannot be changed by proof outside of the will itself. No authorities need be cited iri support of a proposition which is so well established. We need not go into details as to the effect of this ruling on the rights of the parties. Our conclusion will bo found perfectly intelligible in the light of what ivas said on the former appeal. The ruling of the lower court was correct. — Aeeirmed.

The figures on the left of the syllabi refer to corresponding figures on the margin if the case at the place where the point of the syllabi is decided.